                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 19-4989-DMG (FFMx)                                   Date     August 8, 2019

Title Michael Douglas Carlin v. FGW Productions, LLC, et al.                       Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
          NONE PRESENT                                             NONE PRESENT

Proceedings: IN CHAMBERS – ORDER AND NOTICE TO ALL PARTIES

        On July 1, 2019, the Court set a Scheduling Conference. [Doc. # 14.] As required by the
Court's July 1, 2019 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are required to
file a Joint Rule 26(f) Report. The parties have unilaterally filed their separate Rule 26(f)
Reports [Doc. ## 23, 25].

        IT IS HEREBY ORDERED that the parties show cause in writing no later than August
16, 2019, why sanctions should not be imposed for their failure to cooperate and participate with
opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule 26(f) Report.
The filing of a Joint Rule 26(f) Report by the deadline will be deemed a satisfactory response.

       The scheduling conference on August 16, 2019 is hereby VACATED and will be
rescheduled if necessary.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
